Exhibit 10.2

NEITHER THIS WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED OR
QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
SECURITIES LAWS.  NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE
UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OF THE SECURITIES UNDER SAID ACT AND ANY OTHER APPLICABLE
SECURITIES LAWS, OR RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH SALE OR TRANSFER OF SUCH SECURITIES
IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS.

WARRANT TO PURCHASE COMMON SHARES OF

SARATOGA RESOURCES, INC.

April __, 2011

THIS CERTIFIES that, for value received, __________________________ (together
with its successors and assigns, the “Holder”) is entitled, subject to the terms
and conditions set forth below, to subscribe for and purchase _______________
fully paid and non-assessable Common Shares (as defined below) of Saratoga
Resources, Inc., a Texas corporation (together with its successors and assigns,
the “Company”), subject to adjustment in accordance with Section 2.7, at a
purchase price per Common Share equal to $5.00 per share (the “Exercise Price”).

This warrant (this “Warrant”) is exercisable on or after the date hereof and
expires at 5:00 p.m., Houston, Texas time, on the Expiration Date (as defined
below).

This Warrant is one of a series of Warrants issued as part of units with common
stock of the Company pursuant to Securities Purchase Agreements, dated on or
about the date hereof, between the Company and the initial Holders.

ARTICLE I
DEFINITIONS

1.1

Definitions.  As used herein, the following terms shall have the meanings set
forth below:

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
United States Federal agency administering the Securities Act and/or the
Exchange Act at the time.

“Common Shares” shall mean and include the shares of common stock of the
Company, par value $0.001 per share, or any such other securities (equity or
debt) into which or for which such shares are converted, substituted or
exchanged.

“Company” shall have the meaning set forth in the introduction hereto.

“Convertible Securities” shall mean debt instruments, units, interests or other
securities which are convertible into or exercisable or exchangeable for, with
or without payment of additional consideration in cash or property into, Common
Shares, either immediately or upon a specified date or the happening of a
specified event.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor Federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

“Exercise Date” shall have the meaning set forth in Section 2.1.

“Exercise Price” shall have the meaning set forth in the preamble hereto, as may
be adjusted from time to time.





--------------------------------------------------------------------------------

 “Expiration Date” shall mean the date that is 24 months from the date of
issuance of this Warrant.

“Fair Market Value” shall have the meaning set forth in Section 2.9(b).

“Holder” shall have the meaning set forth in the preamble hereto.

“Independent Financial Expert” shall have the meaning set forth in
Section 2.9(b).

“Registrable Securities” shall mean (i) the Warrant Shares (whether or not the
related Warrants have been exercised) and (ii) any other securities issued or
issuable with respect to the Warrants or Warrant Shares by way of stock
dividends or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. As
to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (A) they are sold pursuant to an
effective Registration Statement under the Securities Act, (B) they are sold
pursuant to Rule 144 (or any similar provision then in force under the
Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (C) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities in accordance with Section 3.3 of
this Warrant, or (D) they become eligible for resale pursuant to Rule 144(d) (or
any similar rule then in effect).  No Registrable Securities may be registered
under more than one Registration Statement at any one time.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, or any successor United States Federal statute, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.

“Warrant” shall have the meaning set forth in the introduction hereto.

“Warrant Office” shall have the meaning set forth in Section 3.1.

“Warrant Shares” shall mean the Common Shares into which this Warrant may be
exercised.

1.2

Accounting Terms and Determinations.  Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Holder hereunder shall be prepared, in accordance with
accounting principles generally accepted in the United States (“GAAP”).  All
calculations made for the purposes of determining compliance with the terms of
this Warrant shall (except as otherwise expressly provided herein) be made by
application of GAAP.

1.3

Rules of Construction.  The title of and the section and paragraph headings in
this Warrant are for convenience of reference only and shall not govern or
affect the interpretation of any of the terms or provisions of this Warrant.
 The use herein of the masculine, feminine or neuter forms shall also denote the
other forms, as in each case the context may require.  Where specific language
is used to clarify by example a general statement contained herein, such
specific language shall not be deemed to modify, limit or restrict in any manner
the construction of the general statement to which it relates.  The language
used in this Warrant has been chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 In the case of this Warrant, (a) the meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms; (b) Annex,
Exhibit, Schedule and Section references are to this Warrant unless otherwise
specified; (c) the term “including” is not limiting and means “including but not
limited to”; (d) in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” the words
“to” and “until” each mean “to but excluding,” and the word “through” means “to
and including”; (e) unless otherwise expressly provided in this Warrant,
(i) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications thereto, but only
to the extent such amendments and other modifications are not prohibited by the
terms of the Warrant, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation; and (f)
this Warrant may use several different limitations, tests or measurements to
regulate the same or similar matters, all of which are cumulative and each shall
be performed in accordance with its terms.














2




--------------------------------------------------------------------------------

ARTICLE II
EXERCISE OF WARRANTS

2.1

Method of Exercise.

(a)

This Warrant may be exercised in whole or in part by the Holder hereof at any
time on or after the date hereof, and from time to time, before 5:00 p.m.,
Houston, Texas time, on the Expiration Date.  To exercise this Warrant, the
Holder hereof shall deliver to the Company, at the Warrant Office designated
herein, (i) a written notice in the form of the Subscription Notice attached as
Exhibit A hereto, stating therein the election of such Holder to exercise this
Warrant in the manner provided in the Subscription Notice, (ii) payment in full
of the Exercise Price as provided in Section 2.1(b), and (iii) this Warrant.
 This Warrant shall be deemed to be exercised on the date of receipt by the
Company of the Subscription Notice, accompanied by payment for the Warrant
Shares and surrender of this Warrant, and such date is referred to herein as the
“Exercise Date.”  If the Holder exercises this Warrant as set forth herein, then
the Company shall, as promptly as practicable and in any event within 10
business days after the Exercise Date, issue and deliver, or cause to be issued
and delivered, to such Holder a certificate or certificates for the full number
of Warrant Shares set forth in the Subscription Agreement.  As permitted by
applicable law, the Person in whose name the certificates for Common Shares are
to be issued shall be deemed to have become a holder of record of such Common
Shares on the Exercise Date and shall be entitled to all of the benefits of such
holder on the Exercise Date, including the right to receive dividends and other
distributions for which the record date falls on or after the Exercise Date and
to exercise voting rights.

(b)

At the discretion of the Holder, the Holder shall pay the Exercise Price for all
Warrant Shares purchased hereunder in full (i) in cash or by certified check or
wire transfer of immediately available funds, (ii) by Cashless Exercise (as
described in Section 2.9), or (iii) pursuant to any combination of (i) or (ii).

2.2

Warrant Shares.  The maximum number of Common Shares that Holder is entitled to
purchase hereunder shall be [___________] shares, as may be adjusted, on the
terms and conditions set forth herein.

2.3

Expenses and Taxes.  The Company shall pay all expenses and taxes (including all
documentary, stamp, transfer or other transactional taxes) attributable to the
preparation, issuance or delivery of this Warrant and of the Common Shares
issuable upon exercise of this Warrant, other than income taxes.

2.4

Reservation of Common Shares.  So long as this Warrant remains outstanding, the
Company shall reserve, free from preemptive or similar rights, out of its
authorized but unissued Common Shares, and solely for the purpose of effecting
the exercise of this Warrant, a sufficient number of Common Shares to provide
for the exercise of this Warrant.

2.5

Valid Issuance.  All Common Shares issued upon exercise of this Warrant will,
upon payment of the Exercise Price and issuance by the Company, be duly
authorized, validly and legally issued, fully paid and nonassessable and free
and clear of all taxes, liens, security interests, charges and other
encumbrances or restrictions with respect to the issuance thereof and, without
limiting the generality of the foregoing, the Company shall take all actions
necessary to ensure such result and shall not take any action which will cause a
contrary result.

2.6

Acknowledgment of Rights.  At the time of the exercise of this Warrant in
accordance with the terms hereof and upon the written request of the Holder
hereof, the Company will acknowledge in writing its continuing obligation to
afford to such Holder any rights to which such Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder hereof shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

2.7

Adjustment of Number of Shares.  To prevent dilution of the rights granted under
this Warrant, the Exercise Price and the number of Common Shares purchasable
hereunder are subject to adjustment from time to time as follows:











3




--------------------------------------------------------------------------------



(a)

Conversion or Redemption of Common Shares.  Should all of the Common Shares be
at any time prior to the Expiration Date redeemed, exchanged, substituted or
converted into shares or any other security of the Company, then this Warrant
shall become immediately exercisable prior to such event for that number of
Common Shares equal to the number of Common Shares that would have been received
if this Warrant had been exercised in full and the Common Shares received
thereupon had been simultaneously converted immediately prior to such event, and
the Exercise Price shall immediately be adjusted to equal the quotient obtained
by dividing (i) the aggregate Exercise Price of the maximum number of shares of
Common Shares for which this Warrant was exercisable immediately prior to such
conversion, exchange, substitution or redemption, by (ii) the number of shares
of Common Shares for which this Warrant is exercisable immediately after such
conversion, exchange, substitution or redemption.

(b)

Offer.  If at any time while this Warrant, or any portion hereof, is outstanding
and unexpired there shall be an offer for all of the Common Shares whether in
the form of cash, securities or otherwise, then, as a part of such offer, lawful
provision shall be made so that the Holder of this Warrant shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities of the offeror that a holder of the Common Shares
issuable upon exercise of this Warrant would have been entitled to receive in
such offer if this Warrant had been exercised immediately before such offer, all
subject to further adjustment as provided in this Section 2.7.  The foregoing
provisions of this Section 2.7(b) shall similarly apply to successive offers and
to the shares that are at the time receivable upon the exercise of this Warrant.
 If the per-share consideration payable to the Holder hereof for shares in
connection with any such offer is in a form other than cash or marketable
securities, then the value of such consideration shall be determined in good
faith by the Company’s Board of Directors.  In all events, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.

(c)

Reclassification.  If the Company, at any time while this Warrant, or any
portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 2.7.  No adjustment shall be made pursuant to this Section 2.7(c), upon
any conversion, exchange, substitution or redemption of the Common Shares that
is the subject of Section 2.7(a).

(d)

Split, Subdivision or Combination of Shares.  If the Company at any time while
this Warrant, or any portion hereof, remains outstanding and unexpired shall
split, subdivide or consolidate the securities as to which purchase rights under
this Warrant exist, into a different number of securities of the same class, the
Exercise Price for such securities shall be proportionately decreased in the
case of a split or subdivision or proportionately increased in the case of a
combination.

(e)

Adjustments for Dividends in Shares or Other Securities or Property.  If while
this Warrant remains outstanding and unexpired, the holders of the securities as
to which purchase rights under this Warrant exist at the time shall have
received, or, on or after the record date fixed for the determination of
eligible shareholders, shall have become entitled to receive, without payment
therefor, other or additional shares or other securities or property (other than
cash) of the Company by way of dividend, then and in each case, this Warrant
shall represent the right to acquire, in addition to the number of shares of the
security receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional shares
or other securities or property (other than cash) of the Company that such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant on the date hereof and
had thereafter, during the period from the date hereof to and including the date
of such exercise, retained such shares and/or all other additional shares
available by it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions of this Section 2.7.





4




--------------------------------------------------------------------------------




(f)

Other Dilutive Events.  In case any event shall occur as to which the provisions
of this Section 2.7 are not strictly applicable, but the failure to make any
adjustment would not fairly protect the purchase rights presented by the
Warrants in accordance with the essential intent and principles of this Section
2.7, then, in each such case, the Company shall make a good faith adjustment to
the Exercise Price and the number of Common Shares in accordance with the intent
of this Section 2.7 and, upon the written request of the Holder, shall appoint
an independent financial expert, which shall give their opinion upon the
adjustment, if any, on a basis consistent with the essential intent and
principles of this Section 2.7.

(g)

Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment pursuant to this Section 2.7, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments, (ii) the Exercise Price at the time in effect, and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

(h)

No Impairment.  The Company will not, by any voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 2.7 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

2.8

No Fractional Common Shares.  The Company shall not be required to issue any
fractional Common Share on the exercise of this Warrant.  The number of full
Common Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole Common Shares purchasable on exercise
of this Warrant so presented.  If any fraction of a Common Shares would, except
for the provisions of this Section 2.8, be issuable on the exercise of this
Warrant, the Company shall round up the total number of Common Shares
purchasable hereunder to the next whole Common Share.

2.9

Cashless Exercise.  

(a)

Notwithstanding any provisions herein to the contrary, if the fair market value
of one Common Share is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive Common Shares equal to the value (as determined
below) of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Subscription Notice and notice of such election in which event the
Company shall issue to the Holder a number of Common Shares computed using the
following formula:

X = Y (A-B)

A

Where:



X =

the number of Common Shares to be issued to the Holder

Y =

the number of Common Shares purchasable under the Warrant or, if only a portion
of the

 Warrant is being exercised, the portion of the Warrant being canceled (at the
date of such

calculation)

A =

the Fair Market Value of one Common Share (at the date of such calculation)

B =

the Exercise Price (as adjusted to the date of such calculation)



(b)

For purposes of this Warrant, the “Fair Market Value” of a Common Share as of
any date (the “Value Date”) shall be the price per Common Share as follows:

(i)

If the Common Shares are listed on a national securities exchange or admitted to
unlisted trading privileges on such exchange, the Fair Market Value shall be the
last reported sale price of the security on such





5




--------------------------------------------------------------------------------

exchange on the last business day prior to the Value Date or if no such sale is
made on such day, the average of the closing bid and asked prices for such day
on such exchange;

(ii)

If the Common Shares are not so listed or so admitted to unlisted trading
privileges, the Fair Market Value shall be the mean of the last reported best
bid and best asked prices reported by the OTC Markets LLC or the mean of the
last reported bid and asked price quoted on the OTC Bulletin Board®  on the last
business day prior to the Value Date; or

(iii)

If neither (i) nor (ii) are applicable, then the Fair Market Value shall be
determined by the Board of Directors of the Company in good faith; provided,
however, that if the Holder disagrees with such valuation by the Company’s Board
of Directors and provides notice of such disagreement to the Company requesting
an independent valuation, the Company shall select an Independent Financial
Expert (as defined below) who shall determine the value of such Common Shares.
 For purposes of this Section 2.9(b)(iii), “Independent Financial Expert” shall
mean an investment banking firm selected by the Board of Directors of the
Company (A) that does not (and whose directors, officers, employees and
affiliates do not) have a direct or indirect financial interest in the Company
or any of its affiliates, (B) that has not been, and, at the time it is called
upon to serve as an Independent Financial Expert under this Warrant is not (and
none of whose directors, officers, employees or affiliates is) a promoter,
director or officer of the Company, (C) that has not been retained by the
Company or any of its affiliates for any purpose, other than to perform an
equity valuation, within the preceding 12 months, and (D) that, in the good
faith judgment of the Board of Directors of the Company, is otherwise qualified
to serve as an independent financial advisor.

ARTICLE III
TRANSFER

3.1

Warrant Office.  The Company shall maintain an office for certain purposes
specified herein (the “Warrant Office”), which office shall be the Company’s
principal executive offices, and may subsequently be such other office of the
Company or of any transfer agent of the Common Shares as to which written notice
has previously been given to the Holder.  The Company shall maintain, at the
Warrant Office, a register for this Warrant in which the Company shall record
(a) the name and address of the Person in whose name this Warrant has been
issued (as well as the name and address of each permitted assignee of the rights
of the registered owner hereof) and (b) the number of Warrant Shares issuable
upon the exercise or exchange hereof.

3.2

Ownership of Warrant.  The Company may deem and treat the Person in whose name
this Warrant is registered as the Holder and owner hereof until provided with
written notice to the contrary.  

3.3

Restrictions on Transfer of Warrant.  

(a)

The Warrant and the Warrant Shares are not transferable directly or indirectly,
in whole or in part, except in the case of any transfer that is in compliance
with applicable U.S. federal and state securities laws, including the Securities
Act.  Any transfers of the Warrant will be without charge to the Holder except
that any securities transfer taxes due on transfer of the Warrant will be paid
by Holder.  Restrictive legends setting forth the above restrictions on transfer
will be set forth on any Warrant Shares issued on exercise of the Warrant.  

(b)

Subject to Section 3.3(a), the Holder may assign, convey or transfer this
Warrant and any rights hereunder without the prior written consent of the
Company to any person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Holder or the parent of the Holder, or a successor in interest to the Holder
which acquires the voting control of the Holder or all or substantially all of
the Holder’s assets.  The rights and obligations of the Company and the Holder
under this Warrant shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.

















6




--------------------------------------------------------------------------------










ARTICLE IV
REGISTRATION RIGHTS

4.1

Piggy-Back Registration Rights.  If, at any time, the Company determines to
register any of its securities under the Securities Act for sale to the public,
whether for its own account or for the account of other security holders or both
(other than a registration statement on Form S-4 or S-8 (or any successor
form)), each such time it will give prompt written notice (but in no event less
than five business days prior to the anticipated filing date) to the Holder of
its intention to do so and of the proposed method of distribution of such
securities, and such notice shall offer the Holder the opportunity to register
such number of Registrable Securities as the Holder may request in writing
within five business days after receipt of such written notice from the Company.
Upon the written request of the Holder, which request must be received by the
Company within five business days after the giving of any such notice by the
Company and shall specify the Registrable Securities intended to be disposed of
by the Holder), the Company will use all reasonable efforts to cause the
Registrable Securities as to which registration shall have been so requested
under this Section 4.1 to be included in the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
and under the conditions such registration is permitted under the Securities
Act.  In the event that any registration pursuant to this Section 4.1 shall be,
in whole or in part, an underwritten public offering of Common Shares, the
number of shares of Registrable Securities to be included in such an
underwriting may be reduced if and to the extent that the managing underwriter
shall be of the opinion that the inclusion of some or all of the Registrable
Securities would adversely affect the marketing of the securities to be sold by
the Company therein.  Any such limitation shall be imposed in such manner so as
to avoid any diminution in the number of shares the Company may register for
sale by giving first priority for the shares to be registered for issuance and
sale by the Company, by giving second priority for the shares to be registered
pursuant to this Section 4.1 along with any other shares to be registered for
sale by any shareholder of the Company pursuant to the terms of any other
agreement.  Notwithstanding the foregoing provisions, the Company may, in its
sole discretion, terminate or withdraw any registration statement referred to in
this Section 4.1 without thereby incurring any liability to the holders of
Registrable Securities.

4.2

Additional Provisions Concerning Registration.  The following provisions of this
Section 4.2 are applicable to any registration statement filed pursuant to
Section 4.1:

(a)

Costs and Expenses.  The Company shall bear the entire cost and expense of any
registration or qualification of securities initiated under Section 4.1 of this
Warrant.  Notwithstanding the foregoing, the Holder shall, however, bear the
fees of its own counsel and accountants and any transfer taxes or underwriting
discounts or commissions applicable to Warrant Shares sold by the Holder
pursuant thereto.

(b)

Indemnification.  The Company shall indemnify and hold harmless the Holder and
each underwriter, within the meaning of the Securities Act, who may purchase
from or sell for the Holder any Warrant Shares from and against any and all
losses, claims, damages and liabilities (including reasonable fees and expenses
of counsel, which counsel may, if the Holder requests, be separate from counsel
for the Company) caused by any untrue statement or alleged untrue statement of
material fact contained in the registration statement or any post-effective
amendment thereto or any registration statement under the Securities Act or any
prospectus included therein required to be filed or furnished by reason of this
Article IV or any application or other filing under any state securities law
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading to which the Holder or any such underwriter or any of them may become
subject under the Securities Act or other Federal or state statutory law or
regulation, at common law or otherwise, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or alleged untrue
statement or omission or alleged omission based upon information furnished to
the Company by the Holder or underwriter expressly for use therein, which
indemnification includes Holder’s directors, officers, partners, employees,
representatives and agents, and underwriter and each other Person, if any, who
controls Holder or such underwriter within the meaning of the Securities Act.





7




--------------------------------------------------------------------------------



(c)

Blue Sky.  If necessary, the Company shall use its reasonable efforts to qualify
the Warrant Shares for sale in such states as it is otherwise qualifying its
securities for sale, or in respect of any registration required pursuant to this
Article IV, in such states as are reasonably requested by the Holder.  However,
in no event is the Company required to submit to the jurisdiction of any state
other than for the limited consent of service of process relating to the
offering or subject itself to taxation in any such jurisdiction.  The Company
shall also provide the Holder with a reasonable number of prospectuses upon
request.

(d)

Additional Rights of Holder.  If any registration statement subject to this
Article IV refers to Holder by name or otherwise as the holder of any securities
of the Company, then Holder shall have the right to require (i) the insertion
therein of language, in form and substance satisfactory to Holder, to the effect
that the holding by Holder of such securities does not necessarily make such
Holder a “controlling person” of the Company within the meaning of the
Securities Act and is not to be construed as a recommendation by Holder of the
investment quality of the Company’s debt or equity securities covered thereby
and that such holding does not imply that Holder will assist in meeting any
future financial requirements of the Company, or (ii) in the event that such
reference to Holder by name or otherwise is not required by the Securities Act
or any rules and regulations promulgated thereunder, the deletion of the
reference to Holder.

4.3

Information by the Holder.  The Holder shall furnish to the Company such
information regarding the Holder, the Registrable Securities held by the Holder,
and the distribution proposed by the Holder of Registrable Securities as the
Company may reasonably request in writing and as shall be required in connection
with any registration (including any amendment to a registration statement or
prospectus), qualification or compliance referred to in this Section 4.3.

4.4

Lock-Up Agreements.  The Holder shall agree to be bound by such lock-up
agreements (not to exceed a period of 180 days following the date of the
prospectus relating to any such underwriting) as the managing underwriter of any
such registration shall specify as a requirement to any such underwriting,
provided that the entry of such holder of Registrable Securities into such
agreements shall be conditioned upon all principal shareholders (i.e., all
shareholders who could reasonably be expected to be considered by the applicable
underwriters to be affiliates of the Company) and executive officers and
directors of the Company also agreeing to execute such lock-up agreements.

4.5

Changes in Common Shares or Warrant Shares.  If, and as often as, there is any
change in the Common Shares or the Warrant Shares by way of a stock split, stock
dividend, combination, or reclassification, or through a merger, consolidation,
reorganization, or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted in this Article IV shall continue with respect to the Common
Shares or the Warrant Shares as so changed.

4.6

Rule 144.  During any period in which the Company is subject to Section 13 or
Section 15(d) of the Exchange Act, the Company will file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder and will take such further
action as any holder of this Warrant may reasonably request, all to the extent
required from time to time to enable such holder to sell the securities
underlying this Warrant without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission.  Upon the request of any holder
of this Warrant, the Company will deliver to such holder a written statement as
to whether it has complied with such requirements.  After any sale of
Registrable Securities pursuant to this Article IV, the Company will, to the
extent allowed by law, cause any restrictive legends to be removed and any
transfer restrictions to be rescinded with respect to such Registrable
Securities.

4.7

Exchange Acceptance.  As applicable, the Company will, at its expense, apply to
and obtain acceptance from such exchange, market or listing or quotation service
or bureau where its Common Shares are primarily traded, listed or quoted, for
the issuance of this Warrant and the Warrant Shares upon exercise or exchange
thereof, and maintain listing on such exchange, market or quotation service
bureau where the Company’s Common Shares are primarily traded, listed or quoted,
of all Warrant Shares or other securities from time to time issuable upon the
exercise or exchange of this Warrant.





8




--------------------------------------------------------------------------------



4.8

Contribution.  If the indemnification provided for in Section 4.2(b) from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.  The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 4.8 were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

4.9

Continuation.  The Company’s agreements with respect to this Warrant or such
Warrant Shares in Article IV shall continue in effect for the Warrant Shares
regardless of the exercise or exchange and surrender of this Warrant.

4.10

Damages.  The Company recognizes and agrees that the Holder will suffer
irreparable harm and will not have an adequate remedy at law if the Company
fails to comply with any provision of this Article IV, and the Company expressly
agrees that, in the event of such failure, the Holder or any other person
entitled to the benefits of Article IV shall be entitled to seek specific
performance of any and all provisions hereof and may seek to enjoin the Company
from continuing to commit any further breach of this Article IV.

4.11

No Inconsistent Agreements.  The Company has not entered into and will not enter
into any registration rights agreement or similar arrangements the performance
by the Company of the terms of which would in any manner conflict with, restrict
or be inconsistent with the performance by the Company of its obligations under
this Agreement.

ARTICLE V
MISCELLANEOUS

5.1

Entire Agreement.  This Warrant contains the entire agreement between the Holder
hereof and the Company with respect to the Warrant Shares purchasable upon
exercise hereof and the related transactions and supersede all prior
arrangements or understandings with respect thereto.

5.2

Governing Law.  This Warrant shall be a contract made under and governed by the
internal laws of the State of Texas applicable to contracts made and to be
performed entirely within such state, without regard to conflict of law
principles.

5.3

Waiver and Amendment.  Any term or provision of this Warrant may be waived at
any time by the party which is entitled to the benefits thereof.  Any term or
provision of this Warrant may be amended or supplemented at any time by
agreement of the Holder hereof and the Company.  Any waiver of any term or
condition, or any amendment or supplementation, of this Warrant shall be in
writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way affect, limit or waive a party’s
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.

5.4

Severability.  In the event that any one or more of the provisions contained in
this Warrant shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.





9




--------------------------------------------------------------------------------



5.5

Copy of Warrants.  A copy of this Warrant shall be filed among the records of
the Company.

5.6

Notice.  Any notice or other document required or permitted to be given or
delivered to the Holder hereof shall be in writing and delivered at, or sent by
certified or registered mail or by facsimile to such Holder at, the last address
shown on the books of the Company maintained at the Warrant Office for the
registration of this Warrant or at any more recent address of which the Holder
hereof shall have notified the Company in writing.  Any notice or other document
required or permitted to be given or delivered to the Company, other than such
notice or documents required to be delivered to the Warrant Office, shall be
delivered at, or sent by certified or registered mail or by facsimile to, the
Warrant Office.

5.7

Limitation of Liability; Rights as a Shareholder.  No provision hereof, in the
absence of affirmative action by the Holder hereof to purchase Common Shares,
and no mere enumeration herein of the rights or privileges of the Holder hereof,
shall give rise to any liability of such Holder for the purchase price of any
Common Shares or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.  Except as otherwise
provided herein, this Warrant does not confer upon the Holder any right to vote
or consent to or to receive notice as a shareholder of the Company, in respect
of any matters whatsoever.

5.8

Exchange, Loss, Destruction, etc. of Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, mutilation or
destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of an appropriate affidavit in such form as shall be
reasonably satisfactory to the Company and include reasonable indemnification of
the Company, or in the event of such mutilation upon surrender and cancellation
of this Warrant, the Company will make and deliver a new Warrant of like tenor,
in lieu of such lost, stolen, destroyed or mutilated Warrant.  Any Warrant
issued under the provisions of this Section 5.8 in lieu of any Warrant alleged
to be lost, destroyed or stolen, or in lieu of any mutilated Warrant, shall
constitute an original contractual obligation on the part of the Company.  This
Warrant shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement.  The Company shall pay all taxes
(other than securities transfer taxes or income taxes) and all other expenses
and charges payable in connection with the preparation, execution and delivery
of Warrants pursuant to this Section.

[The Remainder of this Page Intentionally Left Blank]








10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.

Dated:   April ___, 2011.

SARATOGA RESOURCES, INC.

 

 

 

 

By:

 

Name:

Andy Clifford

Title:

President








THIS IS A SIGNATURE PAGE TO THE WARRANT




--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION NOTICE

Date: _______________, ________

Saratoga Resources Inc.

7500 San Felipe, Suite 675

Houston, TX 77063

Attention: Edward Hebert




Ladies and Gentlemen:




o

The undersigned (the “Purchaser”) hereby elects to exercise this Warrant issued
to it by Saratoga Resources Inc. (the “Company”) and dated as of April __, 2011
(the “Warrant”) and to purchase thereunder __________ shares of Common Stock of
the Company (the “Common Shares”) at a purchase price of $5.00 per Share, or an
aggregate purchase price of $__________ (the “Purchase Price”).

o

The Purchaser hereby elects to convert the value of the Warrant pursuant to the
provisions of Section 2.1 of the Warrant through the following methodology:

o

Cash, Certified Check or Wire Transfer

o

Cashless Exercise

In connection with the exercise of the Warrant, the Purchaser hereby represents,
warrants, covenants and agrees as follows:

(a)

Accredited Investor.  The Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act of 1933, as amended
(together with the rules and regulations promulgated by the Securities and
Exchange Commission thereunder, the “Securities Act”).




(b)

Investment Experience.  The Purchaser has sufficient knowledge and experience in
business, financial and investment matters so as to be able to evaluate the
risks and merits of its investment in the Company and it is able financially to
bear the risks thereof.




(c)

Company Information; No General Solicitation.  The Purchaser had access to such
information regarding the Company and its affairs as is necessary to enable it
to evaluate the merits and risks of an investment in restricted securities of
the Company and has had a reasonable opportunity to ask questions and receive
answers and documents concerning the Company and its current and proposed
operations, financial condition, business, business plans and prospects.  The
Purchaser has not been offered any of the Common Shares by any means of general
solicitation or advertising.














--------------------------------------------------------------------------------



(d)

Acquisition for Own Account.  The Warrant Shares being issued to and acquired by
the Purchaser are being acquired by it for its own account for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof.  The Purchaser understands that it must bear the economic
risk of such investment indefinitely, and hold the Common Shares indefinitely,
unless a subsequent disposition of the Warrant Shares is registered pursuant to
the Securities Act, or an exemption from such registration is available, and
that the Company has no present intention of registering the Warrant Shares.
 The Purchaser further understands that there is no assurance that any exemption
from the Securities Act will be available or, if available, that such exemption
will allow it to dispose of or otherwise transfer any or all of the Warrant
Shares under the circumstances, in the amounts or at the times the Purchaser
might propose.




(e)

Restricted Securities.




(i)

The Purchaser understands and acknowledges that none of the offer, issuance or
sale of the Common Shares has been registered under the Securities Act in
reliance on an exemption from the registration requirements of the Securities
Act.




(ii)

The Purchaser understands and acknowledges that the Common Shares may be subject
to additional restrictions on transfer under state and/or federal securities
laws.

Pursuant to the terms of the Warrant, the undersigned has delivered the Purchase
Price herewith in full in cash, by certified check or wire transfer or by
delivery of the Warrant pursuant to the provisions thereof.

Very truly yours,

 

 

[Holder]

 

 

 

 

 

 

By:

 

Name:

 

Title:

 












